             Case 1:20-cv-03448-RA Document 20
                                            19 Filed 12/04/20
                                                     12/03/20 Page 1 of 1




                                                                                    December 03, 2020


Honorable Judge Ronnie Abrams
United States District Court – Southern District of NY
Thurgood Marshall -United States Courthouse
40 Foley Square, New York, NY 10007
      RE: Manuel Iyahen v. City of New York, et al
          1983 Plan Removal


Dear Judge Abrams,
The purpose of this Letter Motion is to request the Court remove this matter from Local Civil Rule
83.10 (hereinafter 1983 Plan), cancel the mediation, and have the matter adjourned for the Initial
Conference currently schedule for January 15, 2021. Defendants do not consent to this request.
Plaintiff request the Court cancel the mediation because the City has deemed this case a “No Pay”
case and has indicated that they are prepared to litigate this matter to trial. Plaintiff indicated in its
initial Demand that the request, in the low hundred thousands, was based only on the thirteen days in
custody pre-arraignment and not for the entirety of confinement, almost four months. Therefore, the
Demand was not representative of what Plaintiff thought was the true value of the case but was
offered in the interest of a good faith attempt to resolve the matter.
By taking the position that this a “No-Pay” case, the City has rendered the mediation a useless
endeavor. The parties are irreparably far apart, and even if the City would ultimately decide to place
a nominal sum, that would be swiftly rejected. Therefore, it would require to needlessly take off work
for no discernible purpose. It should be noted that both parties have complied with all other aspects
of the plan.
Consequently, Plaintiff requests that the Court cancel the mediation, remove this matter from the
1983 Plan, and have the parties appear at the initial conference scheduled for January 15, 2021.
Sincerely,
                                               Application granted. The mediation is hereby adjourned. The
/s/                                            initial pre-trial conference is hereby rescheduled to December
                                               17, 2020 at 10:00 a.m. By no later than December 10, 2020,
Masai Lord                                     the parties submit a a joint letter providing the information
Attorney For Manuel Iyahen                     specified in the Court's order of September 24, 2020.

                                                                                                  SO ORDERED.

                                                                                     ______________________
                                                                                          Hon. Ronnie Abrams
                                                                                            December 4, 2020
